WALLACE, Circuit Judge
(dissenting):
I respectfully dissent.
My Brother Ely would affirm the district court’s decision to continue the desegregation decree in effect and to retain jurisdiction for two reasons: because five schools over three years have had majority enrollments of Black students and because racial imbalance would result from implementation of the Alternative Plan if the injunction were dissolved. Although other reasons might justify continued enforcement of the injunction, these reasons do not. Racial balance is not a constitutional right. Swann v. Charlotte-Mecklenburg Bd. of Educ., 402 U.S. 1, 24, 91 S.Ct. 1267, 28 L.Ed.2d 554 (1971). The test for retaining jurisdiction and continuing a desegregation injunction in effect is not the school district’s maintenance of an inflexible racial balance but whether “the affirmative duty to desegregate has been accomplished and racial discrimination through official action is eliminated from the system.” Id. at 31 — 32, 91 S.Ct. at 1284. Because the district court did not consider this question, I believe it failed to apply the proper test and, therefore, I would reverse and remand.
The disposition I propose would jeopardize neither the desegregation already achieved nor that still necessary to remedy any de jure segregation which may remain in the Pasadena schools. The injunction would remain in effect pending the outcome of proceedings upon remand, see Johnson v. San Francisco Unified School Dist., 500 F.2d 349, 352 (9th Cir. 1974); Soria v. Oxnard School Dist. Bd. of Trustees, 488 F.2d 579, 588 (9th Cir. 1974), cert. denied, 416 U.S. 951, 94 S.Ct. 1961, 40 L.Ed.2d 301 (1974), and the Board of Education would bear the burden of proving that all segregation attributable to intentionally segregative action of the school district has been eliminated, see Keyes v. School Dist. No. 1, Denver, Colo., 413 U.S. 189, 207-13, 93 S.Ct. 2686, 37 L.Ed.2d 548 (1973); Swann v. Charlotte-Mecklenburg Bd. of Educ., supra, 402 U.S. at 26, 91 S.Ct. 1267. By relying solely upon past or predicted deviations from racial balance by the Pasadena schools, both the district court and Judge Ely needlessly reduce complex constitutional questions to mathematical ratios. See Fiss, The Fate of An Idea Whose Time Has Come: Antidiscrimination Law in the Second Decade after Brown v. Board of Education, 41 U.Chi. L.Rev. 742, 765-70 (1974). The district court’s full consideration of the difficult questions presented by this case would not impede constitutionally required desegregation.
I
The fundamental flaw in the district court’s decision is its premise that there is no difference between de facto and de jure segregation. In its written opinion, the district court takes the position that the two are indistinguishable.1 Were this true, a holding that the Pasadena schools must always maintain some degree of racial balance would undoubtedly be correct. Likewise, there would be no need to determine whether de jure segregation has been eliminated, since the existence of segregation of any kind *442would suffice to maintain the injunction in effect. But we have rejected the equivalence of de facto and de jure segregation and have held that segregation in public schools is unconstitutional only if it is de jure segregation; that is, only if it results from intentionally segrega-tive state action. Johnson v. San Francisco Unified School Dist., supra, 500 F.2d at 351-52; Soria v. Oxnard School Dist. Bd. of Trustees, supra, 488 F.2d at 585-88; see Berkelman v. San Francisco Unified School Dist., 501 F.2d 1264, 1266-67 (9th Cir. 1974). The Supreme Court has impliedly, if not expressly, reached the same conclusion. Milliken v. Bradley, 418 U.S. 717, 745, 94 S.Ct. 3112, 41 L.Ed.2d 1069 (1974); Keyes v. School Dist. No. 1, Denver, Colo., supra, 413 U.S. at 207-09, 93 S.Ct. 2686; Swann v. Charlotte-Mecklenburg Bd. of Educ., supra, 402 U.S. at 17-18, 25-27, 91 S.Ct. 1267; Spencer v. Kugler, 404 U.S. 1027, 92 S.Ct. 707, 30 L.Ed.2d 723 (1972) (mem.), aff’g, 326 F.Supp. 1235, 1239-43 (D.N.J.1971); cf. Note, 88 Harv.L.Rev. 61, 70 n.58 (1974).2 Thus the justification for the desegregation decree in this case must be the de jure segregation found to exist in 1970, not de facto segregation existing before or after that date.
II
The justification for the injunction determines its scope. The purpose of a desegregation decree is to remedy the underlying constitutional violation:
[T]he remedy is necessarily designed, as all remedies are, to restore the victims of discriminatory conduct to the position they would have occupied in the absence of such conduct.
Milliken v. Bradley, supra, 418 U.S. at 746, 94 S.Ct. at 3128; accord, Swann v. Charlotte-Mecklenburg Bd. of Educ., supra, 402 U.S. at 16, 91 S.Ct. 1267. The Supreme Court has expressly rejected the view that a desegregation injunction is designed to produce any specific degree of racial balance:
If we were to read the holding of the District Court to require, as a matter of substantive constitutional right, any particular degree of racial balance or mixing, that approach would be disapproved and we would be obliged to reverse. The constitutional command to desegregate schools does not mean that every school in every community must always reflect the racial composition of the school system as a whole.
Swann v. Charlotte-Mecklenburg Bd. of Educ., supra, 402 U.S. at 24, 91 S.Ct. at 1280; accord, Milliken v. Bradley, supra, 418 U.S. at 745-746, 94 S.Ct. 3112; Drummond v. Acree, 409 U.S. 1228, 1230-31, 93 S.Ct. 18, 34 L.Ed.2d 33 (1972) (Powell, Circuit Justice); Winston-Salem Forsyth Bd. of Educ. v. Scott, 404 U.S. *4431221, 1227-29, 1230-31, 92 S.Ct. 1236, 31 L.Ed.2d 441 (1971) (Burger, Circuit Justice) (dictum); Kelly v. Guinn, 456 F.2d 100, 110 (9th Cir. 1972), cert. denied, 413 U.S. 919, 93 S.Ct. 3048, 37 L.Ed.2d 1041 (1973). The district court’s decision is inconsistent with these principles.
The district judge interpreted the injunction to require “that at least during my lifetime there would be no majority of any minority in any school in Pasadena.” All of us disapprove of this statement but Judge Ely minimizes its significance. Although the district judge made this comment in announcing his decision from the bench, he did not depart from it in his published opinion. He allowed only impossibility of compliance as a reason for dissolving or suspending the prohibition against majority enrollments of minority students.3 So interpreted, the injunction transforms racial balance from a means of remedying de jure segregation into an end in itself, precisely contrary to the principles expressed by the Supreme Court.
Nor is the district court’s interpretation of the injunction permissible because the racial quota requires only “no majority of any minority.” Although in Swann the Supreme Court considered a different kind of quota (i.e., one requiring that the racial balance in each school approximate that of the district as a whole), the principles applied in that ease are equally applicable here. Kelly v. Guinn, supra, 456 F.2d at 110. The Court did not emphasize the kinds of quotas that are permissible but did indicate the proper role of quotas in devising remedies for de jure segregation.
We see therefore that the use made of mathematical ratios was no more than a starting point in the process of shaping a remedy, rather than an inflexible requirement. Awareness of the racial composition of the whole school system is likely to be a useful starting point in shaping a remedy to correct past constitutional violations. In sum, the very limited use made of mathematical ratios was within the equitable remedial discretion of the District Court.
402 U.S. at 25, 91 S.Ct. at 1280.
Once the “no majority of any minority” provision of the injunction is deprived of a strict interpretation, the significance of the school district’s violations diminishes greatly.4 The injunction took effect in the fall of 1970. In October, 1970, no school had a majority Black enrollment. In October, 1971, one out of the 35 regular schools in the district had a majority Black enrollment (51.9%). In October, 1972, four schools were in violation, with Black enrollments of 53.9%, 53.4%, 52.0% and 50.1%. Finally, in October, 1973, five schools failed to comply, with Black enrollments of 60.2%, 56.8%, 55.3%, 52.9% and 51.3%. Thus, over the four-year period that the injunction has been in effect, only one school has had a Black enrollment exceeding 60% and only two have had an enrollment exceeding 55%, all in the most recent school year. During that time, the percentage Black enrollment in the district as a whole has increased from 32.8% (in October, 1970) to 40.0% (in October, 1973). Although the cause of this increase was disputed in the district court, see Span-gler v. Pasadena City Bd. of Educ., 375 *444F.Supp. 1304, 1306, 1307-08 (C.D.Cal. 1974), the increase itself, regardless of its cause, makes deviations from the prescribed quota both more difficult to avoid and less serious once they occur.5
Ill
The same fundamental error that underlies the district court’s inflexible interpretation of the injunction also underlies its failure to consider whether the racial imbalance foreseeable upon dissolution of the injunction is attributable to intentionally segregative actions of the school district. Both errors derive from its erroneous equivalence of de facto with de jure segregation and its neglect of the basic principle that “the scope of the remedy is determined by the nature and extent of the constitutional violation.” Milliken v. Bradley, supra, 418 U.S. at 744, 94 S.Ct. at 3127. The corollary of the latter, which is relevant here, is that the need for a desegregation injunction ceases once de jure segregation has been eliminated. A unanimous Supreme Court has so stated:
Neither school authorities nor district courts are constitutionally required to make year-by-year adjustments of the racial composition of student bodies once the affirmative duty to desegregate has been accomplished and racial discrimination through official action is eliminated from the system. This does not mean that federal courts are without power to deal with future problems; but in the absence of a showing that either the school authorities or some other agency of the State has deliberately attempted to fix or alter demographic patterns to affect the racial composition of the schools, further intervention by a district court should not be necessary.
Swann v. Charlotte-Mecklenburg Bd. of Educ., supra, 402 U.S. at 31 — 32, 91 S.Ct. at 1284 (dictum); cf. Keyes v. School Disk No. 1, Denver, Colo., supra, 413 U.S. at 211, 93 S.Ct. 2686 (dictum).6
Although the Alternative Plan is a freedom-of-choice plan and therefore an unlikely remedy for past de jure segregation, Green v. County School Bd. of New Kent County, 391 U.S. 430, 440, 88 S.Ct. 1689, 20 L.Ed.2d 716 (1968); Kelly v. Guinn, supra, 456 F.2d at 108-09, it hardly follows that it is motivated by an intent to segregate or that it necessarily reflects the effects of past de jure segregation. The district court did not decide whether the Alternative Plan created or perpetuated de jure segregation, apparently because it believed that de facto segregation alone amounts to a constitutional violation. See Spangler v. Pasadena City Bd. of Educ., supra, 375 F.Supp. at 1307 & n.10. Although foreseeable segregation is relevant to the question whether the injunction should be dissolved, it is not dispositive. The question not addressed by the district court is crucial: whether the segregation foreseeable upon dissolution of the injunction is attributable to intentionally segrega-tive actions of the school district.7
*445My Brother Ely also does not address this question, deferring instead to the equitable discretion of the district court. upon the authority of Swann v. Charlotte-Mecklenburg Bd. of Educ., supra, 402 U.S. at 12, 15-16, 91 S.Ct. 1267. Although Swann endorses the discretion of the district courts to formulate and modify desegregation decrees, it also places important restrictions upon that discretion, among them the requirement that the injunction be terminated when de jure segregation has been abolished. Indeed, immediately before its discussion of this restriction, the Court states:
However, in seeking to define the scope of remedial power or the limits on remedial power of courts in an area as sensitive as we deal with here, words are poor instruments to convey the sense of basic fairness inherent in equity. Substance, not semantics, must govern, and we have sought to suggest the nature of limitations without frustrating the appropriate scope of equity.
Id. at 31, 91 S.Ct. at 1283 (emphasis added); accord, id. at 6, 91 S.Ct. 1267. A sound interpretation of the whole of Swann must yield the conclusion that the equitable discretion of the district court continues only so long as de jure segregation persists.
Nor can this restriction be weakened, as my Brother Ely would have it,8 into a caution against strict enforcement of racial quotas once de jure segregation has been eliminated. Another passage in Swann, discussed earlier, requires that racial quotas be flexibly interpreted even before de jure segregation has been eliminated. 402 U.S. at 24-25, 91 S.Ct. 1267. The prohibition against “further intervention” cannot mean the same thing. More important, Judge Ely’s interpretation of the prohibition against “further intervention” would permit the desegregation decree to be prolonged beyond the continued existence of de jure segregation, contrary to the principle that the scope of the constitutional violation determines the scope of the remedy. See Milliken v. Bradley, supra, 418 U.S. at 744, 94 S.Ct. 3112; cf. Keyes v. School Dist. No. 1, Denver, Colo., supra, 413 U.S. at 211, 93 S.Ct. 2686 (dictum). Since there is no substantive right to any particular racial balance, a perpetual injunction directed toward that goal cannot be justified as a flexible remedy for past de jure segregation. Note, 43 U.Cin.L.Rev. 922, 928 (1974).
The same test that determines whether the injunction should be dissolved also determines whether jurisdiction should be relinquished. Although the Supreme Court has required that jurisdiction be retained “until it is clear that disestablishment has been achieved,” Raney v. Board of Educ. of the Gould School Dist., 391 U.S. 443, 449, 88 S.Ct. 1697, 1700, 20 L.Ed.2d 727 (1968), that requirement is met if the school district proves that de jure segregation has been abolished. Once the school district has met this burden of proof, further intervention by the court is justified only upon a showing of new de jure segregation. Swann v. Charlotte-Mecklenburg Bd. of Educ., supra, 402 U.S. at 32, 91 S.Ct. 1267 (dictum). Because the burden of proof then returns to the plaintiffs, they could just as well file a new action as file a petition for relief in a court that possesses continuing jurisdiction. In addition, because the injunction also is dissolved, jurisdiction need not be retained to supervise compliance. Hence, continued jurisdiction serves no purpose after the school district has shown that de jure segregation has been eliminated.
IV
The school district’s burden of proof, however, is not easily met. The Supreme Court has held that once de jure *446segregation has been found in one part of a school system, the school district must show that de facto segregation elsewhere in the system is not the result of any intentionally segregative action on its part. Keyes v. School Dist. No. 1, Denver, Colo., supra, 413 U.S. at 207-13, 93 S.Ct. 2686. So too, here,9 the Board of Education must prove that any segregation reasonably foreseeable upon dissolution of the injunction is not the result of any intentionally segregative actions of the Pasadena Unified School District.10 The Board must show that the Alternative Plan is not motivated by an intent to segregate and that there is no present or foreseeable segregation which is attributable to any intentionally segregative actions of the school district, either those found in 1970 or any committed thereafter. See Swann v. Charlotte-Mecklenburg Bd. of Educ., supra, 402 U.S. at 26, 91 S.Ct. 1267; Note, 88 Harv.L.Rev. 61, 67-69 (1974).
V
The heavy burden of proof upon the Board of Education renders the majority’s decision all the more difficult to understand. Returning this case to the district court would not hinder constitutionally required desegregation. Instead, it would allow the crucial question in this case to be decided: whether de jure segregation has been eliminated from the Pasadena schools. The majority avoids this issue by deferring to the equitable discretion of the district court but the district court did not reach this question because it erroneously equated de facto with de jure segregation. The district court must eventually decide this question. As Judge Chambers notes in his concurring opinion, the Board of Education will sooner or later renew its motion to dissolve or modify the injunction. Instead of surmising from the record how the district court would have decided a question it did not face, I would reverse and remand for a determination whether de jure segregation still exists in the Pasadena schools.
Therefore, I dissent.

. There appears to be, in logic, no distinction between de jure and de facto segregation for our purposes. “De jure” and “de facto” are only adjectives that give some attempted “legal” distinction to the aims of Brown v. Board of Education I, 347 U.S. 483, 74 S.Ct. 686, 98 L.Ed. 873 (1954), and Brown v. Board of Education II, 349 U.S. 294, 75 S.Ct. 753, 99 L.Ed. 1083 (1955) that “segregation ” denies equal educational opportunity. See also, Keyes v. School District Number One, 413 U.S. 189, 93 S.Ct. 2686, 37 L.Ed.2d 548 (1973), Mr. Justice Powell, concurring and dissenting.
Spangler v. Pasadena City Bd. of Educ., 375 F.Supp. 1304, 1307 n.10 (C.D.Cal.1974) (emphasis in first sentence added). The district judge’s statements from the bench reflect the same error.


. It might be thought that the Supreme Court declined to decide this issue in Keyes, by reserving the question “whether a ‘neighborhood school policy’ of itself will justify racial or ethnic concentrations in the absence of a finding that school authorities have committed acts constituting de jure segregation.” Keyes v. School Dist. No. 1, Denver, Colo., 413 U.S. 189, 212, 93 S.Ct. 2686, 2699, 37 L.Ed.2d 548 (1973). This passage, however, must be interpreted to leave open only the question whether segregated neighborhoods in combination with a neighborhood school policy give rise to a presumption of de jure segregation.
The Court held in Keyes that where de jure segregation has been found in one part of a school district, de facto segregation in the remainder of the district is constitutionally permissible, provided the school district can show that such segregation did not result from any intentionally segregative actions on its part. Id. at 207-13, 93 S.Ct. 2686. Likewise, in Swann the Court held that, in a school system undergoing desegregation, a few schools predominantly of one race are permissible if the school district can prove that their racial composition did not result from discriminatory actions on its part. Swann v. Charlotte-Mecklenburg Bd. of Educ., 402 U.S. 1, 26, 91 S.Ct. 1267, 28 L.Ed.2d 554 (1971). Hence, even when de jure segregation has been found in a school district, de facto segregation is permissible upon a showing that it did not result from intentionally discriminatory actions. A fortiori, in the absence of de jure segregation, de facto segregation must also be permissible. The question left open in Keyes is whether the school district must show lack of de jure segregation when a neighborhood school policy, neutral on its face, results in segregation. See Ybarra v. City of San Jose, 503 F.2d 1041, 1042-43 & n.2 (9th Cir. 1974). Compare Johnson v. San Francisco Unified School Dist., 500 F.2d 349, 351 n.1 (9th Cir. 1974) (dictum).


. The Court recognizes that conceivable circumstances exist in which that mandate could not reasonably be met. Pasadena, however, does not present such a circumstance at this time.
Spangler v. Pasadena City Bd. of Educ., 375 F.Supp. 1304, 1307 n.ll (C.D.Cal.1974).


. In addition, the significance of the district’s violation of the “no majority of any minority” provision of the injunction should be judged in light of the parties’ stipulation, which was not simply that these violations are insignificant, but that they never occurred. While this stipulation was not binding upon the district court, it does indicate how the parties interpreted the “no majority of any minority” language in the injunction and whether the deviations are evidence of persisting de jure segregation.


. At the hearing, the' district court also concluded that the school district had violated the hiring provisions of the injunction but it does not refer to these violations in its written opinion. These violations too would be open to consideration upon remand.


. Although the statement quoted from Swann is dictum, neither the majority nor any other court has refused to rely upon it for that reason.


. The district court mentions this issue in only two conclusory sentences:
To [dissolve the injunction] would — in light of the avowed aims of four members of a five-member Board — surely be to sign the death warrant of the Pasadena Plan and its objectives.
Spangler v. Pasadena City Bd. of Educ., 375 F.Supp. 1304, 1309 (C.D.Cal. 1974).
Unfortunately, I cannot make that finding [that the school district has become unitary], because I think that from the evidence that was presented to me I find still some vestiges that would indicate that the Board has not completely made this School District a unitary school district.
Oral opinion. However, these statements must be taken in the context of the district court’s failure to abandon its erroneous equivalence of de facto with de jure segregation.


. Judge Chambers apparently does not concur in this portion of Judge Ely’s opinion. Judge Ely apparently would enforce the “no majority of any minority” provision of the injunction indefinitely but would allow de minimis deviations after de jure segregation has been eliminated. Judge Chambers apparently would abandon the injunction entirely once de jure segregation has been abolished.


. The de jure segregation found in 1970, and not reviewed by us, was attributed in part to the school district’s failure to compensate for residential segregation. In turn, this residential segregation was attributed in part to public and in part to private discrimination. Spangler v. Pasadena City Bd. of Educ., 311 F.Supp. 501, 504-05, 512-13, 522 (C.D.Cal. 1970). However, the only constitutional violations found by the district court were those of the school district in failing to compensate for residential segregation. Id. at 524. Likewise, no evidence was presented in the proceedings now on appeal that state entities other than the school district had committed constitutional violations. Hence, this case does not present the question whether constitutional violations of other state' entities would justify continued enforcement of an injunction against the school district. See Milliken v. Bradley, 418 U.S. 717, 728 n.7, 94 S.Ct. 3112, 41 L.Ed.2d 1069 (1974); id. at 755, 94 S.Ct. 3112 (Stewart, J., concurring); Swann v. Charlotte-Mecklenburg Bd. of Educ., 402 U.S. 1, 22-23, 91 S.Ct. 1267, 28 L.Ed.2d 554 (1971); Ybarra v. City of San Jose, 503 F.2d 1041, 1043 (9th Cir. 1974).


. I do not believe that proving an absence of de jure segregation requires no more than proving momentary compliance with a desegregation injunction. The school district must prove that all present and reasonably foreseeable segregation is divorced from any intentionally segregative action on its part.
Further, when the school board presents a new plan to replace the injunction, proving momentary compliance leaves the most difficult elements of its case unproved: first, that the plan to replace the injunction lacks any segregative intent; and second, that any segregation reasonably foreseeable upon implementation of the plan is not attributable to any past, intentionally segregative actions on its part. As the Supreme Court has made clear, such conclusions are not easily proved. Keyes v. School Dist. No. 1, Denver, Colo., 413 U.S. 189, 207-13, 93 S.Ct. 2686, 37 L.Ed.2d 548 (1973).